Citation Nr: 1142947	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for Osgood Schlatter's Disease of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for Osgood Schlatter's Disease of the right knee.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2011 for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected Osgood Schlatter's Disease of the left knee is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; malunion of the tibia and fibula resulting in a moderate knee or ankle disability; or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint.

2.  The Veteran's service-connected Osgood Schlatter's Disease of the right knee is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; malunion of the tibia and fibula resulting in a moderate knee or ankle disability; or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected Osgood Schlatter's Disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5260-5262 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected Osgood Schlatter's Disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5260-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2007.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board notes that the RO re-issued VCAA notice in May 2009, so as to comply with Vazquez.  Reviewing the May 2007 and May 2009 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in August 2007 and March 2011, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected Osgood Schlatter's Disease of both knees warrants higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected Osgood Schlatter's Disease of the right and left knees is rated under the provisions of Diagnostic Code 5260 (regarding range of motion).    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis or osteoarthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application, nonetheless, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  

The Board notes that normal range of motion of a knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. §4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes that the Veteran is receiving a 10 percent rating for each knee based on limitation of motion (Diagnostic Code 5260) and is also receiving separate 10 percent ratings for each knee based on instability (Diagnostic Code 5257).  The ratings for the instability aspect are not on appeal and as such, will not be discussed further.  

The Veteran filed his increased rating claim in May 2007; and he submitted a July 2007 correspondence from Dr. L.M.M. in which Dr. L.M.M. stated that the Veteran has a history of severe degenerative joint disease involving both knees.  The Veteran also submitted lay statements that attest to the Veteran's complaints of pain in his knees, and the use of knee braces.  

The Veteran underwent a VA examination that took place in August 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he frequently uses a knee brace for walking; that he is unable to walk more than 100 feet; and that he is only able to stand for 15-30 minutes.  He reported that his knees occasionally give way; but he denied instability and episodes of dislocation and subluxation.  He also denied stiffness, weakness, effusion, inflammation, locking episodes, and flare-ups.  

Upon examination, the Veteran walked with antalgic gait.  He was able to achieve forward flexion from 0 to 130 degrees bilaterally, with pain beginning at 90 degrees bilaterally.  He was able to achieve extension from 90 to 0 degrees bilaterally, with pain beginning at 60 degrees bilaterally.  There was no additional loss of motion after three repetitions.  Both knees had crepitation, clicks or snaps, subpatellar tenderness, bumps consistent with Osgood-Schlatter's disease, and painful movement.  Neither knee had a mass behind the knee, grinding, instability, or a meniscus abnormality.  The examiner stated that the disability would have significant effects on his general occupation.  Specifically, his decreased mobility results in him having to be assigned different duties.  The disability prevents him from playing sports; causes severe effects on his ability to exercise and do chores; causes moderate effects on his ability to shop and perform recreational activities; and causes mild effects on his ability to travel.    

An April 2008 VA outpatient treatment report reflects that the Veteran was wearing neoprene knee sleeves.  He achieved active flexion to 100 degrees (right knee) and 92 degrees (left knee); active extension to 5 degrees (right knee) and 2 degrees (left knee); and passive flexion to 110 degrees bilaterally.  

The Veteran underwent another VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained that his knees give out frequently; and that he has walked with a limp for several years.  He reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied episodes of dislocation and subluxation.  Upon examination, both knees showed bumps consistent with Osgood-Schlatter's disease.  However, neither knee showed crepitation, clicks or snaps, instability, or patellar or meniscus abnormality.  The Veteran achieved right knee flexion from zero to 105 degrees and left knee flexion from zero to 40 degrees.  He achieved full flexion to zero degrees bilaterally.  There was objective evidence of pain during active range of motion; but there were no additional limitations after three repetitions.  The examiner opined that the disability has a moderate effect on the Veteran's ability to engage in sports; and a mild effect on his ability to exercise, shop, do chores, and engage in recreational activities.  

Pursuant to the January 2011 Board Remand, the Veteran underwent another VA examination in March 2011.  The examiner reviewed the claims file in conjunction with the examination.  

Upon examination, the examiner found each knee to have bony joint enlargement, weakness, guarding of movement, tender posterior medial tibial condyle, and prominence of tibia tubercle.  There was a mass behind each knee; varus deformity bilaterally; and minimal anterior-posterior and mediolateral laxity (bilaterally); but no instability in either knee.  There was no crepitation, clicks or snaps, grinding, patellar abnormality, or meniscus abnormality in either knee.  The Veteran was able to achieve flexion from 0 to 130 degrees bilaterally; and he was able to achieve full extension (to 0 degrees) bilaterally.  There was objective evidence of pain with active motion bilaterally.  However, there was no additional limitation after three repetitions of motion.  X-rays revealed no evidence of fracture or dislocation; and there were no degenerative or arthritic changes in either knee joint.  The findings were consistent with old Osgood-Schlatter's disease.  

The examiner stated that the Veteran retired in 1978 because the company he worked for went out of business.  However, the examiner stated that the Veteran's disability would have a mild-moderate impact on his ability to perform physical employment due to pain.  The disability would have no impact on the Veteran's ability to do sedentary work.  The examiner opined that the disability has a moderate effect on the Veteran's ability to do chores; and a mild impact on his ability to shop, exercise, play sports, drive, and engage in recreational activities.  

The Board notes that in order to warrant a rating in excess of 10 percent for the Veteran's right and left knee Osgood Schlatter's Disease, the disabilities would have to be manifested by  leg flexion limited to 30 degrees (Diagnostic Code 5260); leg extension limited to 15 degrees (Diagnostic Code 5261); ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256); malunion of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262); or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258).
The Veteran underwent VA examinations in August 2007, September 2010, and March 2011.  Additionally, the Board has reviewed the outpatient treatment records.  None of the VA examinations or the treatment records contains findings of leg flexion limited to 30 degrees; leg extension limited to 15 degrees; or ankylosis.  To the contrary, the August 2007 and March 2011 examination reports show forward flexion from zero to 130 degrees and full extension to zero degrees.  The September 2010 examination reports show forward flexion from zero to 105 degrees (right knee), zero to 40 degrees (left knee), and full extension to zero degrees (bilaterally).  The August 2007 examiner noted that pain on flexion did not begin until 90 degrees bilaterally; and pain on extension did not begin until 60 degrees bilaterally.  All three examiners noted that there was no additional limitation after three repetitions of motion.  Finally, there has been no evidence of dislocation of the semilunar cartilage of the knee or malunion of the tibia and fibula resulting in a moderate knee or ankle disability.  

In regards to DeLuca criteria, although the Veteran experiences pain on active range of motion, all three examiners found that there were no additional limitations after three repetitions of range of motion.  Moreover, there is no medical evidence to show that there is any additional loss of motion of either knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The Board acknowledges that the Veteran's reporting of his symptoms has been credible.  However, the objective medical evidence simply does not reflect symptoms that rise to a level that warrants ratings in excess of 10 percent.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain and limitation of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


